                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF GEORGIA
                            STATESBORO DIVISION


THE UNITED STATES OF AMERICA,                       )
                                                    )
                      Plaintiff,                    )
v.                                                  )       6:19CR12
                                                    )
SHAWREE HAGINS,                                     )
                                                    )
        Defendant.                                  )


                                           ORDER


       Counsel in the above-captioned case have advised the Court that all pretrial motions have

been complied with and/or that all matters raised in the parties’ motions have been resolved by

agreement. Therefore, a hearing in this case is deemed unnecessary. All pretrial motions filed on

behalf of the government and the defendant, Shawree Hagins, are DISMISSED.

       SO ORDERED, this 20th day of December 2019.




                                             ______________________________
                                             ___________
                                                     __ ______________________
                                             CHRISTOPHER
                                             CHRISTOPHPHER L. RAY
                                                      PH
                                             UNITED STATES MAGISTRATE JUDGE  JU
                                             SOUTHERN DISTRICT OF GEORGIA
